On Rehearing.
Per Curiam.
Upon application for rehearing it is asserted that the motion to quash the indictment and the action thereon are properly in the bill of exceptions because the court refused to consider the motion. Even if it is conceded that this is true and that the rule announced in the opinion upon this point is not applicable, the motion was offered or made after a plea in bar had been entered and while the case was on trial on that issue. This was too late and the court did not err in refusing to consider the motion to quash at that time. The legal sufficiency of the indictment was tested by motion in arrest of judgment and its sufficiency was adjudicated in affirming the judgment.
Rehearing denied.
Browne, C. J., and Taylor, Whitfield and West, J. J., concur.
Ellis, J., not participating.